                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 JOBBIE FLOWERS,

                   Plaintiff,

        v.                                           Civil Action No. 3:20-CV-517-RJC-DCK

 ELECTROLUX NORTH AMERICA, INC.,

                   Defendant.


                                Motion for Summary Judgment

       Defendant Electrolux North America, Inc. moves for summary judgment as to all of Plain-

tiff Jobbie Flowers’ claims against it in this lawsuit pursuant to Federal Rule of Civil Procedure

56. In support of its motion, Defendant states as follows:

       1.      Plaintiff’s complaint asserts federal claims of retaliation and disparate-treatment

discrimination on the basis of race pursuant to Title VII of the Civil Rights Act of 1964, see 42

U.S.C. §§ 2000e-2(a), 2000e-3(a), and discrimination on the basis of disability pursuant to the

Americans with Disabilities Act of 1990 (“ADA”), see 42 U.S.C. § 12112(a). (D.E. 1 at 6–7.)

Plaintiff also asserts a claim of wrongful discharge in violation of public policy under the North

Carolina Equal Employment Practices Act, see N.C. Gen. Stat. § 143-422.1 et seq. (D.E. 1 at 8.)

All of these claims are factually unsupported.

       2.      With no direct evidence of discrimination for any of his claims, Plaintiff must pro-

ceed under the burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973). Plaintiff cannot establish a prima facie case of discrimination or retaliation for

any of his claims. Even if Plaintiff were able to establish a prima facie case of discrimination or




                                                 1
      Case 3:20-cv-00517-RJC-DCK Document 13 Filed 06/30/21 Page 1 of 4
retaliation, Defendant has a legitimate, nondiscriminatory, nonretaliatory reason for the adverse

employment action at issue. Plaintiff cannot establish that this reason is pretextual.

       3.      Plaintiff’s complaint does not plead a claim of retaliation under the ADA. If Plain-

tiff argues otherwise, the Court should dismiss any such claim or argument. In any event, a claim

for retaliation under the ADA would fail for the same reasons as Plaintiff’s other federal claims

for discrimination and retaliation.

       4.      Plaintiff’s claims under state law are subject to the same analysis as his federal

claims for discrimination and retaliation, and they fail for the same reasons. Additionally, state

law does not recognize a retaliation claim for wrongful discharge.

       5.      A Memorandum of Law in support of Defendant’s motion for summary judgment

is filed contemporaneously herewith and incorporated herein. Additionally, in support of this mo-

tion, Defendant files herewith the declarations of Alexa Moor (and exhibits thereto), Kopal Rawat

(and exhibit thereto), and Brenda Simpson; excerpts of transcripts from the depositions of Kopal

Rawat, Brenda Simpson, Naomi Sinclair, and Jobbie Flowers; and nine exhibits.

       For these reasons, explained more fully in the attached Memorandum of Law, Defendant

respectfully requests that the Court grant the motion for summary judgment in its entirety and enter

judgment in Defendant’s favor.



       This the 30th day of June 2021.

                                                      Respectfully submitted,

                                                      /s/ Mason G. Alexander
                                                      Mason G. Alexander (NC Bar No. 23945)
                                                      Benjamin S. Morrell (NC Bar No. 56676)
                                                      FISHER & PHILLIPS LLP
                                                      227 West Trade Street, Suite 2020
                                                      Charlotte, North Carolina 28202



                                                 2
      Case 3:20-cv-00517-RJC-DCK Document 13 Filed 06/30/21 Page 2 of 4
                                    Telephone: (704) 334-4565
                                    Facsimile: (704) 334-9774
                                    Email: malexander@fisherphillips.com
                                    Email: bmorrell@fisherphillips.com

                                    Attorneys for Defendant




                                3
Case 3:20-cv-00517-RJC-DCK Document 13 Filed 06/30/21 Page 3 of 4
                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

 JOBBIE FLOWERS,

                   Plaintiff,

        v.                                           Civil Action No. 3:20-CV-517-RJC-DCK

 ELECTROLUX NORTH AMERICA, INC.,

                  Defendant.


                                       Certificate of Service

       I hereby certify that on the date listed below, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send electronic notice to Plaintiff’s

counsel, L. Michelle Gessner, at michelle@mgessnerlaw.com.




       This the 30 day of June 2021.

                                                      Respectfully submitted,

                                                      /s/ Mason G. Alexander
                                                      Mason G. Alexander
                                                      Attorney for Defendant
                                                      FISHER & PHILLIPS LLP




                                                 4
      Case 3:20-cv-00517-RJC-DCK Document 13 Filed 06/30/21 Page 4 of 4
